DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities: in line 4, replace “by sidelink” with --by sidelink communication--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “the sidelink control information” recited in line 4 lacks clear antecedent basis.  It is unclear whether the sidelink control information referred to first sidelink control information or the second sidelink control information.
Regarding claim 16, the limitation “the sidelink control information” recited in line 4 lacks clear antecedent basis.  It is unclear whether the sidelink control information referred to first sidelink control information or the second sidelink control information.
Claims 12-14 and 17-19 are automatically rejected to for the reason as set forth in rejected independent claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0353478 A1) in view of Blasco Serrano et al (US 2019/0089564 A1).
Regarding claims 11 and 16, Kim discloses a terminal (Fig. 26, UE 2620) comprising: 
a processor (Fig. 26, processor 2621) configured to generate sidelink control information divided into two parts which are first sidelink control information and second sidelink control information (Figs. 23 and 24, UE A1 divides SA into SA1 2301 and SA2 2302.  SA is the sidelink control information) ; and 
a transmitter (Fig. 26, RF unit 2623) configured to transmit the sidelink control information and data by sidelink (Fig. 23, UE A1 transmits SA and data to UE A2 via sidelink communication S2320).
Kim does not disclose that wherein the processor is configured to multiplex a demodulation reference signal (DM-RS) with the second sidelink control information and the data in a time division multiplexing manner or frequency division multiplexing manner.  Blasco Serrano discloses multiplexing DMRS with control information with data in a shared control information and data pool in a time division multiplexing and/or a frequency division multiplexing (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to multiplex DMRS with control with data in Kim’s system, as suggested by Blasco Serrano, to improve the cubic metric.

Regarding claim 12, Kim discloses that wherein the first sidelink control information includes a same MCS for the second information and the data (13th paragraph, SA1 can include MCS information about SA2 and the data).
	Regarding claims 14 and 18, Kim discloses that wherein the transmitter is configured to transmit the second sidelink control information and the data by multiplexing them in a same resource pool (Fig. 23, UE A1 transmits SA2 2302 and data 2303 using the same resource pool (for data)).


Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Blasco Serrano and in view of Van Phan et al (US 2018/0035477 A1).
Regarding claims 13 and 17, Kim discloses that UE A1 transmits SA1 and SA2 to UE A2 (Fig. 23).  Kim does not disclose that wherein the second sidelink control information includes an ID of 8 bits.  Van Phan discloses that an 8-bit L1 ID can be carried in L1 SA message (47th paragraph.  Herein, the 8-bit is used to indicate the destination layer 2 ID for sidelink communications).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include 8-bit destination layer 2 ID in Kim’s system, as suggested by Van Phan, to direct SA to the correct target Rx UE.

Regarding claim 19, Kim discloses that wherein the transmitter is configured to transmit the second sidelink control information and the data by multiplexing them in a same resource pool (Fig. 23, UE A1 transmits SA2 2302 and data 2303 using the same resource pool (for data)).

Response to Arguments
Applicant’s arguments with respect to claims 11-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472